Title: To George Washington from Elias Boudinot, 5 April 1777
From: Boudinot, Elias
To: Washington, George



May it please your Excellency.
Philada April 5th 1777

I have received Intelligence this Evening from a person of undoubted Veracity (who has followed me for that purpose) that a Woman who has a Son in Goal in this State (Pennsylvania) has been sent in to the Enemy, with Letters of Advice from a Club in the County of Bucks, so secreted about her person, that it would be almost impossible she should be discovered. That she had, or was to get a pass from Genl Putnam, under the Idea of her being a poor Woman and under a necessity of going into the City, on account of her Son or Husband, and was to return in a few days with an Account of the intended Movements of the Enemy’s Army, and with directions what the Club was to do in Consequence. She sat off from New Town last Wednesday, so that it is too late, to stop her going in, but may be stopped in her return if due Care is taken at the out posts—It will be necessary to examine her with the utmost attention, as I am assured great Art has been used to secret her dispatches.
I would have wrote to Genl putnam, but no oppertunity offers, that is so likely to forward the Intelligence as by the Bearer. I expect to be at princetown myself on Thursday next, when I will also, do all in my power to assist in her detection if she does not come out before. I have the Honor to be, tho’ in the greatest Hurry Yr Excellency’s most obt Servt

Elias Boudinot

